In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Rockland County, dated October 19, 1971, which granted the application. Order affirmed, without costs, on constraint of Matter of Associated Teachers of Huntington v. Board of Educ., Union Free School Dist. No. 3, Town of Huntington (40 A D 2d 122) and Board of Educ., Union Free School Dist. No. 6, Town of Babylon v. Amityville Teachers Assn. (40 A D 2d 860), although Hopkins, Acting P. J., adheres to the views expressed in his dissenting opinions in the cited cases. Hopkins, Acting P. J., Gulotta, Christ; Brennan and Benjamin, JJ., concur. [67 Misc 2d 317.]